NO.
12-08-00073-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JEREMY JAMES HENDRICKS,    §          APPEAL
FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to four counts of sexual assault of a child.  The trial court assessed punishment at
imprisonment for fourteen years on each count, with the sentences to run
concurrently.  We have received the trial
court’s certification showing that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(d).  The clerk’s
record supports the trial court’s certification.  See Greenwell v. Thirteenth Court of
Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears v.
State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered February
22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)